UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4214


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JUDE ELIGWE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:07-cr-00160-PJM-2)


Submitted:   December 21, 2015            Decided:   January 5, 2016


Before WILKINSON, SHEDD, and AGEE, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Ruth J. Vernet, RUTH J. VERNET, LLC, Rockville, Maryland, for
Appellant. Rod J. Rosenstein, United States Attorney, Deborah
Johnston, Assistant United States Attorney, Sumon Dantiki,
Special Assistant United States Attorney, Greenbelt, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jude      Eligwe      appeals      from         the       district    court’s     judgment

revoking his term of supervised release and sentencing him to

four months’ incarceration with no further supervised release.

On appeal, Eligwe challenges one of the four violations that

served    as    a     basis    for    the    revocation,           and     asserts    that    the

sentence       was     plainly       unreasonable.               While     this    appeal     was

pending, Eligwe was released from imprisonment.                                   As a result,

the government asserts that Eligwe’s appeal is moot.                                 See United

States v. Hardy, 545 F.3d 280, 284-85 (4th Cir. 2008) (noting

that appellant’s release from prison during pendency of appeal

mooted     challenge          to     revocation           of     supervised       release     and

imposition of prison sentence).                      To avoid dismissal for mootness

in   this       circumstance,           a     defendant            has     the      burden      of

demonstrating          a   collateral        consequence,           “‘some        concrete    and

continuing           injury,’”        sufficient           to      meet      Article         III’s

case-or-controversy requirement.                      Id. at 283 (quoting Spencer v.

Kemna, 523 U.S. 1, 7 (1998)).                         This burden is high, because

“courts     considering            challenges        to    revocations        of     supervised

release    have       universally       concluded          that     such    challenges        also

become moot when the term of imprisonment for that revocation

ends.”    Id. at 284.

     Eligwe argues that he has met his burden of showing the

requisite       injury        because       he       is    in     the     custody     of      U.S.

                                                 2
Immigration         and     Customs     Enforcement           and   the    outcome       of    this

appeal is likely to have an impact on his immigration status.

As this court has explained, “for a controversy to be moot, it

must lack at least one of the three required elements of Article

III     standing:            (1) injury        in        fact,      (2)         causation,       or

(3) redressability.”                 Townes v. Jarvis, 577 F.3d 543, 546-47

(4th Cir. 2009).              For an injury to satisfy the redressability

prong, it must be likely, as opposed to merely speculative, that

the injury will be redressed by a decision in Eligwe’s favor.

Id. at 547.         Given Eligwe’s underlying conviction for conspiracy

to commit bank robbery, we find that the likelihood that Eligwe

will     avoid      removal       by        succeeding         in   this        appeal    to    be

speculative.          Accordingly, he has failed to meet his burden of

demonstrating          a     collateral       consequence,          and    we     dismiss      his

appeal as moot.

       Eligwe       also     asserts        that       the    district     court’s       written

judgment contains a clerical error.                             Specifically, the court

orally found Eligwe in violation of four specific conditions of

his supervised release.                     Two other potential violations were

expressly       not        pursued     by    the       government,        yet    the     judgment

reflects that one of those potential violations was mistakenly

listed    in     the       judgment     under          “Additional      Violations.”           The

violation in question alleged that Eligwe was issued a criminal

citation       in   Anne      Arundel        County,         Maryland     for     confining     an

                                                   3
unattended   child.        The    government      concedes    this     error,    but

asserts that Eligwe should seek correction by filing a motion

under Fed.   R.    Crim.    P.    36.      We   find   that   the    interests    of

judicial economy weigh in favor of remand from this court for

correction of the judgment to remove this unpursued violation.

      We therefore dismiss as moot and remand for correction of

the   clerical    error    in    the    judgment.      We   dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                        DISMISSED AND REMANDED




                                          4